Opinion by
Cline, J.
The record showed that the seeds in question are the product of The Netherlands, that the immediate containers were small bags, and at the time of importation each bag had attached a paper label containing the words “Product of The Netherlands.” On the authority of Asiam v. United States (25 C. C. P. A. 68, T. D. 49065) it was held that the proper marking on paper labels is sufficient. On the authority of Kraft v. United States (22 id. 111, T. D. 47103) the protest was sustained. American Hatters & Furriers Co. v. United States (1 Cust. Ct. 111, C. D. 31) and Abstracts 40549, 41128, and 42581 cited.